Cap* Thomas Clarke Attourney of Jn° Wintrop esqr plantiff against John Williams & Ann his wife George Alcock John Alcock Palsgraue Alcock Mary Alcock Elizabeth Alcock & Joannah Alcock Executors & Executrices to Doctor John Alcock deceased Defendts in an Action of Debt of fiuety pounds for a hundred goats bought by the said Doctr John Alcock deceased about ten years since & all Due Damages according to Attachm* Dated the 24*h of 11 m° 1671 . . . the Jurie . . . found for the Defend* Costs of Court which was seauen shillings & fowre pence.